Hemphill, Ch. J.
In this case, there is a motion to dismiss the writ, for the want of a final judgment. The entry is, that the cause be dismissed, but because the jury fee hath not been paid, the same is entered as a non-suit. It is therefore 'considered by the Court that the defendant have and recover of the plaintiff all costs, &c.
This is rather a meagre entry of a final judgment; but under the rules laid down in Hanks v. Thompson, (5 Tex. R. 6,) it is sufficient. A final judgment is there defined to be, the award of the judicial consequences which the law attaches to the facts, and determines the subject matter of controversy between the parties; and it stated that an order or decree, that the plaintiff should be non-suit in the case, or that the plaintiff’s suit be dismissed for the want of prosecution, is such a *35final order or decree as is subject to revision in the Supreme Court. Tested by these principles, the order, that the suit be dismissed, has such finality as would authorize its consideration in this Court; and the decree that this dismissal be entered as a non-suit, is equivalent to a decree that the plaintiff be non-suited in the case; and is, therefore, such a final judgment as the statute requires before submission of the cause to the Supreme Court. There is no error in the judgment, and it is ordered that the same be affirmed.
Judgment affirmed.